United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Worchester, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David P. McCormack, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1475
Issued: May 23, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 22, 2017 appellant, through counsel, filed a timely appeal from a January 24, 2017
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).2 As more than
180 days elapsed from OWCP’s last merit decision dated December 14, 2015, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of the claim.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board. By order dated December 19, 2017, the Board
exercised its discretion and denied the request as the matter could be adequately adjudicated based on a review of the
case record. Order Denying Oral Argument, Docket No. 17-1475 (issued December 19, 2017).
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On May 18, 2012 appellant, then a 64-year-old retired letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained a permanent aggravation of right ankle
osteoarthritis causally related to factors of his federal employment.4 He attributed his ankle
condition to walking with an altered gait while awaiting surgery for a prior employment-related
left knee injury.5 Appellant received treatment following his work injury from Dr. Byron V.
Hartunian, an orthopedic surgeon. On May 14, 2012 Dr. Hartunian opined that he sustained an
acceleration of his underlying arthritis due to work duties, which included lifting, carrying,
standing, and climbing.
OWCP referred appellant to Dr. Steven A. Silver, a Board-certified orthopedic surgeon,
for a second-opinion examination. It requested that he address whether either appellant’s work
duties or his prior left knee injury under OWCP File No. xxxxxx836 caused or aggravated his right
ankle condition. On October 25, 2012 Dr. Silver opined that appellant sustained a temporary
aggravation of preexisting degenerative arthritis of the right ankle when he favored his left knee
after an injury. He found that work activities did not cause appellant’s right ankle arthritis, noting
that he had underlying gout.
On November 7, 2012 OWCP accepted the present claim for a temporary aggravation of
preexisting right ankle osteoarthritis that had resolved as of August 2009.
Appellant, on February 13, 2013, filed a claim for a schedule award (Form CA-7). He
submitted a January 25, 2013 impairment evaluation from Dr. Hartunian, who opined that he had
five percent permanent impairment of the right lower extremity under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).6 On April 24, 2013 Dr. Hartunian opined that appellant’s work duties had permanently
accelerated his right ankle arthritis.
OWCP subsequently found a conflict existed between Dr. Hartunian and Dr. Silver
regarding whether appellant sustained an employment-related temporary or permanent
aggravation of his right ankle arthritis. It referred him to Dr. John H. Chaglassian, a Boardcertified orthopedic surgeon, for an impartial medical examination to determine whether he
sustained a temporary or permanent employment-related aggravation of a preexisting right ankle
4

The employing establishment advised that appellant had retired on March 22, 2011 and was last exposed to the
conditions alleged to have caused his condition around September 2010. OWCP assigned the claim File No.
xxxxxx190.
5

Appellant’s prior claim was assigned File No. xxxxxx836. That claim was accepted for left medial meniscal tear
and sprains of the left medial collateral ligament and left cruciate ligament
6

A.M.A. Guides (6th ed. 2009).

2

condition and, if he sustained a permanent aggravation, to rate any permanent impairment of the
right lower extremity in accordance with the A.M.A., Guides. OWCP provided Dr. Chaglassian
with an attachment setting forth the definition of aggravation, acceleration, and precipitation.
On March 5, 2014 Dr. Chaglassian discussed appellant’s history of work injuries to his left
knee and right ankle. He found that his arthritis was unrelated to his employment, but was instead
due to obesity, gout, plantar fasciitis, and weak arches. Dr. Chaglassian noted that appellant used
crutches for only one week after his left knee surgery, and that following this time he bore weight
on each leg equally. He found that he sustained a temporary aggravation of his preexisting right
ankle condition that lasted approximately six weeks after his left knee surgery. Dr. Chaglassian
determined that appellant had not sustained a permanent aggravation of his condition.
By decision dated February 20, 2015, OWCP denied appellant’s claim for a schedule
award. It found that Dr. Chaglassian’s opinion constituted the special weight of the evidence and
established that appellant had no permanent aggravation of his right ankle arthritis.
On March 6, 2015 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative. He subsequently requested a review of the written record in lieu of an oral
hearing.
Dr. Hartunian, in a report dated September 10, 2015, asserted that Dr. Silver did not
address whether appellant’s work duties caused or contributed to the progression of his arthritis of
the right ankle. He cited medical research supporting that physical activity caused joint
inflammation and an acceleration of arthritis. Dr. Hartunian advised that Dr. Silver failed to
address whether appellant’s work duties contributed to his right ankle arthritis by causing chronic
inflammation.
By decision dated December 14, 2015, OWCP’s hearing representative affirmed the
February 20, 2015 decision. She found that the additional report from Dr. Hartunian, who was on
side of the conflict in opinion, was insufficient to either outweigh or create a new conflict with the
opinion of Dr. Chaglassian. The hearing representative noted that Dr. Hartunian did not address
how appellant’s right ankle progressed beyond that resulting from natural progression.
On December 12, 2016 appellant, through counsel, requested reconsideration. Counsel
contended that the hearing representative improperly framed the issue as whether appellant’s
January 23, 2009 left knee injury aggravated his right ankle arthritis. Instead, counsel framed the
issue as whether appellant’s 17-year tenure as a letter carrier contributed in any way to his right
ankle osteoarthritis, thus permanently aggravating the condition. He further asserted that OWCP
failed to provide Dr. Silver and Dr. Chaglassian with a complete definition of acceleration, citing
S.S.7 Counsel argued that, under Board case law, OWCP must provide physicians with accurate
and complete definitions of causation. He further maintained that Dr. Silver did not address
whether appellant’s work duties caused or contributed to his right ankle osteoarthritis, and thus,
his opinion was invalid and insufficient to create a conflict in medical opinion. Counsel alleged
that the hearing representative erred in finding Dr. Hartunian’s opinion insufficient.

7

Docket No. 10-1369 (issued November 9, 2010).

3

In a November 1, 2016 narrative statement, appellant asserted that he continued to have
right ankle problems after Dr. Chaglassian found that his temporary aggravation would have
resolved. He questioned why the physician did not ask whether he had continued right ankle pain.
Dr. Hartunian, in a report dated November 16, 2016, reviewed OWCP’s December 14,
2015 decision. He advised that medical research demonstrated that osteoarthritis did not have a
natural progression or course, but that instead symptoms usually fluctuated, with some individuals
having no trouble for years. Dr. Hartunian noted that if work duties contributed in any way to a
claimant’s condition it was compensable.
By decision dated January 24, 2017, OWCP denied appellant’s request for reconsideration
of the merits of his claim under section 8128(a). It found that he had not raised a relevant legal
argument and that the newly submitted report from Dr. Hartunian was cumulative in nature.
On appeal counsel asserts that OWCP failed to provide its referral physicians with the
proper standard of causation. He also raises arguments regarding the merits of the claim,
contending that Dr. Hartunian’s opinion is sufficient to meet appellant’s burden of proof to show
a permanent aggravation of arthritis due to his employment.
Counsel alleges that
Dr. Chaglassian’s opinion is of insufficient probative value to resolve the conflict in medical
opinion.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.8
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.9
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.10 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.11 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.12

8

5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010).

10

Id. at § 10.607(a).

11

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

12

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

4

ANALYSIS
In its last merit decision dated December 14, 2015, OWCP denied appellant’s schedule
award claim after finding that he sustained only a temporary employment-related aggravation of
his preexisting right ankle osteoarthritis that had resolved by August 2009. On December 12, 2016
appellant, through counsel, timely requested reconsideration. The issue is whether he submitted
evidence or argument in support of his reconsideration request sufficient to warrant reopening his
case for further merit review pursuant to section 10.606(b)(3).
The Board finds that appellant did not show that OWCP erroneously applied or interpreted
a specific point of law, advanced a relevant legal argument not previously considered, or submitted
pertinent new and relevant evidence. On reconsideration, counsel argued that OWCP failed to
provide the referral physician, Dr. Silver, and the referee physician, Dr. Chaglassian, with a
complete definition of acceleration, as required by S.S. He maintained that, consequently,
Dr. Silver’s opinion was invalid and insufficient to create a conflict in medical opinion, and that
Dr. Chaglassian’s opinion was of no weight. In S.S., however, the Board found the case was not
in posture for decision when OWCP provided a referee physician with an inaccurate definition of
aggravation, noting that it informed the physician that an aggravation of symptoms of an
underlying condition was not an aggravation of the underlying condition. In this case, OWCP
provided Dr. Silver and Dr. Chaglassian with definitions of causation, aggravation, acceleration,
and precipitation that adequately confirmed to the definitions set forth in its procedures.13
Consequently, counsel’s contention lacks a reasonable color of validity.14 Where a legal argument
presented has no reasonable color of validity, OWCP is not required to reopen the case for merit
review.15
Counsel also alleged that the hearing representative failed to consider whether work duties
permanently aggravated appellant’s right ankle osteoarthritis. OWCP’s hearing representative,
however, found that the evidence was insufficient to show that factors of his federal employment
materially worsened his preexisting right ankle condition.
A claimant may be entitled to merit review by submitting relevant and pertinent evidence
not previously considered by OWCP. In a November 1, 2016 statement, appellant related that he
had continued right ankle problems after Dr. Chaglassian found that his temporary aggravation
had resolved. The issue, however, is whether the medical evidence is sufficient to show that he
sustained a permanent aggravation of his right ankle condition. Appellant’s lay opinion regarding

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.2 (January 2013).

14
The Board notes that OWCP procedures do not affirmatively mandate that such definitions be sent to referral
physicians, but instead contemplate that OWCP will provide information appropriate to the question at issue. See
Federal (FECA) Procedure Manual, Part 2 -- Claims, Statements of Accepted Facts, Chapter 2.809.7(f)
(September 2009) (when OWCP needs to define such terms as aggravation, precipitation or acceleration, it should do
so in a letter to the physician).
15

See D.F., Docket No. 17-0694 (issued June 22, 2017); D.T., Docket No. 14-1239 (issued December 9, 2014).

5

his condition is not relevant to the medical issue in this case, which can only be resolved through
the submission of probative medical evidence from a physician.16
In a report dated November 16, 2016, Dr. Hartunian maintained that medical research
found that osteoarthritis did not have a natural progression, but that instead symptoms in
individuals varied. He noted that causation was established if work factors contributed in any way
to a condition. Dr. Hartunian’s report, however, is general in nature rather than specific to
appellant and thus does not constitute pertinent new and relevant evidence sufficient to reopen his
claim for merit review.17
On appeal counsel contends that OWCP did not provide its physician with the appropriate
causation standard. As noted, however, it included definitions of causation, aggravation,
acceleration, and precipitation consistent with the definitions set forth in its procedures.18 Counsel
further argues the merits of the case, contending that Dr. Chaglassian’s opinion was of insufficient
probative value and that Dr. Hartunian’s opinion constitutes the weight of the evidence. As noted,
however, the Board does not have jurisdiction over the merits of this claim. Appellant did not
show that OWCP erroneously applied or interpreted a specific point of law, advance a relevant
legal argument not previously considered by OWCP or constitute pertinent new and relevant
evidence not previously considered. As he did not meet any of the necessary regulatory
requirements, he is not entitled to further merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

16

See L.G., supra note 8; Gloria J. McPherson, 51 ECAB 441 (2000).

17

See B.J., Docket No. 15-0795 (issued June 15, 2015).

18

See supra note 10.

6

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 23, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

